The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This application, 17054084, filed 11/09/2020 is a national stage entry of PCT/KR2019/005997, International Filing Date: 05/08/2019.  PCT/KR2019/00599claims foreign priority to 10-2018-0053316, filed 05/09/2018 and to 10-2018-0053315, filed 05/09/2018.  Claims 1 – 20 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention from Groups I, II or III to which the claims must be restricted.
Group I, Claims 1 – 16 and 20, drawn to a compound of Chemical Formula 1, an optical isomer thereof, or a pharmaceutically acceptable salt thereof. 

    PNG
    media_image1.png
    261
    507
    media_image1.png
    Greyscale
	
Chemical Formula 1	
Group II, Claim 17, drawn to a method for inhibiting enteropeptidase, comprising administering a compound according to claim 1 an optical isomer thereof, or a pharmaceutically acceptable salt thereof.		
Group III, Claims 18 – 19, drawn to a method for preventing or treating metabolic diseases, comprising administering a compound according to claim 1 an optical isomer thereof, or a pharmaceutically acceptable salt thereof.
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature shared by Groups I – III is a compound of Chemical Formula 1.
Hynes et al. disclose in WO 2004/071440 (published: August 26, 2004; IDS dated 11/09/2020, Foreign Patent Cite No. 1) the compound of Example 69 (below, page 62) which corresponds to a compound of Chemical Formula 1 wherein Het = thiazole (a 5-membered heterocycle having one N and one S), Q = N, A1 – A5 = C, R1 = R6 = R2 = R3 = H, R4 = CH3 (unsubstituted alkyl) and R5 = amide.  

    PNG
    media_image2.png
    184
    749
    media_image2.png
    Greyscale

Thus, the elements of the subject matter relating to instant Claim 1 are not novel over the prior art.  As such, Group I does not share a special technical feature with the Claims of Groups II – III.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I – III is broken. 

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.       
Upon election of any one of Groups I – III, Applicant is required to elect: 
a)  A single, disclosed compound of Chemical Formula 1 such that each of a single, combination of Het, Q, R1 – R6, and A1 – A5 define a single molecule.  
If Applicant elects Group III, Applicant is FURTHER required to elect:
b)  A single, metabolic disease from those recited in Claim19 or otherwise disclosed.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features in that each species contains a distinct moiety such that the species are of a dissimilar nature.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of each species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  If claims are added after 

Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Notice of Possible Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628